 
Exhibit 10.2
ESCROW AGREEMENT


This Escrow Agreement, dated as of November 19, 2007, among Joel Stephen Logan
II, an individual (“Logan”); Charles L. Murphree Jr., an individual
(“Murphree”); John Steven Lawler, an individual (“Lawler”); James David Shaw, an
individual (“Shaw”); William Joseph Aycock, Jr., an individual (“Aycock”); Jerry
Ray Cooper, Jr., an individual (“Cooper”); Timothy Wayne Gann, an individual
(“Gann”); and Jimmy Ray Hawkins, an individual (“Hawkins”) (individually, a
“Seller” and collectively, the “Sellers”) and Deer Valley Homebuilders, Inc., an
Alabama corporation (“DVHB”) and  Deer Valley Corporation, a Florida corporation
(“Deer Valley”), as successor to DeerValley Acquisitions Corp., a Florida
corporation (all previously listed entities, including the Sellers, are
collectively the “Parties”); and Bush Ross, P.A. a Florida professional
association, as escrow agent (“Escrow Agent”).   Capitalized terms used in this
Agreement not otherwise defined herein shall have the respective meanings given
to them in the First Amendment to Earnout Agreement (the “Amended Earnout
Agreement”) dated November 19, 2007 between the Sellers and DVHB and Deer Valley
to amend the Earnout Agreement dated January 18, 2006 (the “Transaction”).


Background


The Amended Earnout Agreement provides that Deer Valley shall, among other
things, issue 2,000,000 shares of common stock of Deer Valley (“Common Stock”)
to the Sellers, which the Sellers are required to place in escrow to be released
in accordance with the terns and conditions of the Amended Earnout
Agreement.  Accordingly, in consideration of the foregoing and the respective
covenants and promises set forth in this Agreement, and for other good and
valuable consideration, the Parties hereby agree as follows:


Operative Provisions


1.
Appointment of the Escrow Agent. The Parties hereby appoint Escrow Agent to
serve as, and Escrow Agent hereby agrees to act as, escrow agent upon the terms
and conditions of this Agreement.  Notwithstanding the references in this
Agreement to the Amended Earnout Agreement, the Parties acknowledge that Escrow
Agent is not a party to the Amended Earnout Agreement for any purpose or
responsible for it interpretation or enforcement.

 
2.
Deposit in Escrow.  In accordance with the Amended Earnout Agreement, the
Sellers are depositing with Escrow Agent two million (2,000,000) shares of
Common Stock (the “Escrow Shares”). Escrow Agent hereby acknowledges receipt
thereof.  Escrow Agent hereby agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Shares pursuant to the terms and conditions
hereof.

 
3.
Appointment of Representative.  Each of the Sellers hereby appoint Logan as his
authorized representative to provide and receive notices referenced herein, and
to otherwise act on their behalf in connection with the Escrow Shares (“Sellers’
Representative”).

 
4.
Escrow Distributions. The Parties agree that the Escrow Shares shall be released
in accordance with the terms and conditions of the Amended Earnout
Agreement.  The procedure for distribution shall be as follows:  Written notice
shall be provided to Escrow Agent by Deer Valley, on the one hand, or by the
Sellers Representative, on the other, stating that a Distribution Date (as
defined in Section 1.4 of the Amended Earnout Agreement) has occurred and the
Escrow Shares are to be released (the “Notice”).  Such Notice shall specify the
number of shares to be released and shall provide instructions on how to release
the specified shares.  Within five (5) days of Escrow Agent receiving the
Notice, Escrow Agent shall transmit the Notice to Deer Valley, if provided by
the Sellers’ Representative, or to the Sellers’ Representative, if provided by
Deer Valley.  At such time, the receiving party shall have thirty (30) days (the
“Objection Period”) within which to a provide written objection to the Escrow
Agent contesting the release of Escrow Shares as specified in the Notice (an
“Objection”).  An Objection will be deemed received upon receipt by the Escrow
Agent.  If an Objection is received by the Escrow Agent, the Escrow Agent shall
hold the Escrow Shares until either (1) the Escrow Agent receives written
instructions for distribution executed by Deer Valley and the Sellers’
Representative; or (2) a judge having jurisdiction over the Amended Earnout
Agreement shall provide other instructions to the Escrow Agent.  If an Objection
is not received during the Objection Period, the Escrow Agent shall distribute
the Escrow Shares in accordance with the Notice.

 
 
 
 

--------------------------------------------------------------------------------

 
 
5.
Termination of Escrow.  Upon written notice executed by Deer Valley and the
Sellers’ Representative that this Escrow Agreement has been terminated, Escrow
Agent shall distribute the then remaining Escrow Shares as directed in the
written notice.

 
6.
Duties of Escrow Agent.

 
 
(a)
Escrow Agent shall not be under any duty to give the Escrow Shares held by it
hereunder any greater degree of care than it gives its own similar property and
shall not be required to invest any shares held hereunder except as directed in
this Agreement.

 
 
(b)
Escrow Agent shall not be liable for actions or omissions hereunder, except for
its own willful misconduct and, except with respect to claims based upon such
willful misconduct that are successfully asserted against Escrow Agent, the
Parties shall jointly and severally indemnify and hold harmless Escrow Agent
(and any successor Escrow Agent) from and against any and all losses,
liabilities, claims, actions, damages and expenses, including reasonable
attorneys’ fees and disbursements, arising out of and in connection with this
Agreement.

 
 
(c)
Escrow Agent shall be entitled to rely upon any order, judgment, certification,
demand, notice, instrument or other writing delivered to it hereunder without
being required to determine the authenticity or the correctness of any fact
stated therein or the propriety or validity of the service thereof. Escrow Agent
may act in reliance upon any instrument or signature believed by it to be
genuine and may assume that the person purporting to give receipt or advice or
make any statement or execute any document in connection with the provisions
hereof has been duly authorized to do so. Escrow Agent may conclusively presume
that the undersigned representative of any party hereto which is an entity other
than a natural person has full power and authority to instruct Escrow Agent on
behalf of that party unless written notice to the contrary is delivered to
Escrow Agent.

 
 
(d)
Escrow Agent may act pursuant to the advice of counsel with respect to any
matter relating to this Agreement and shall not be liable for any action taken
or omitted by it in good faith in accordance with such advice.

 
 
(e)
Escrow Agent does not have any interest in the Escrow Shares deposited hereunder
but is serving as escrow holder only and has only possession thereof. Any
payments of income from the Escrow Shares shall be subject to withholding
regulations then in force with respect to United States taxes. The parties
hereto will provide Escrow Agent with appropriate Internal Revenue Service Forms
W-9 for tax identification number certification, or nonresident alien
certifications. This Section 7 shall survive notwithstanding any termination of
this Agreement or the resignation of Escrow Agent.

 
 
(f)
Escrow Agent shall not be called upon to advise any party as to the wisdom in
selling or retaining or taking or refraining from any action with respect to any
securities or other property deposited hereunder.

 
 
(g)
Escrow Agent (and any successor Escrow Agent) may at any time resign as such by
delivering the Escrow Shares to any successor Escrow Agent jointly designated by
the other parties hereto in writing, or to any court of competent jurisdiction,
whereupon Escrow Agent shall be discharged of and from any and all further
obligations arising in connection with this Agreement. The resignation of Escrow
Agent will take effect on the earlier of (i) the appointment of a successor
(including a court of competent jurisdiction) or (ii) the day which is ten (10)
days after the date of delivery of its written notice of resignation to the
Parties. If, at that time, Escrow Agent has not received a designation of a
successor Escrow Agent, Escrow Agent’s sole responsibility after that time shall
be to retain and safeguard the Escrow Shares until receipt of a designation of
successor Escrow Agent or a joint written disposition instruction from the
Parties or a final, nonappealable order of a court of competent jurisdiction.

 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
(h)
The Parties shall pay Escrow Agent, at its standard hourly rates, for services
rendered by Escrow Agent hereunder and agree to reimburse Escrow Agent for all
reasonable expenses, disbursements and advances incurred or made by Escrow Agent
in performance of its duties hereunder (including reasonable fees, expenses and
disbursements of its counsel).  Any fees or expenses of Escrow Agent or its
counsel that are not paid as provided for herein may be taken from any property
held by Escrow Agent hereunder.

 
7.
Limited Responsibility.  This Agreement expressly sets forth all the duties of
Escrow Agent with respect to any and all matters pertinent hereto. No implied
duties or obligations shall be read into this Agreement against Escrow Agent.
Escrow Agent shall not be bound by the provisions of any agreement among the
other parties hereto except this Agreement.

 
8.
Notices.  All notices, consents, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be deemed given to
a party when (a) delivered to the appropriate address by hand or by a nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile
(with confirmation by the transmitting equipment); or (c) received by the
addressee, if sent by certified mail, return receipt requested, in each case to
the following addresses and facsimile numbers and marked to the attention of the
person (by name or title) designated below (or to such other address, facsimile
number or person as a party may designate by notice to the other parties):

 
If to Deer Valley, to:
 
Deer Valley Corporation
4904 Eisenhower Blvd., Suite 185
Tampa, Florida 33634
Attn:  Charles G. Masters


 
If to the Sellers, to:
 
Attn: Joel Stephen Logan II
205 Carriage St.
Guin, Alabama 35563


If to Escrow Agent, to:
 
Bush Ross, P.A.
220 South Franklin Street
Tampa, Florida 33602
Facsimile No. (813) 223-9620
Attn:  Brent A. Jones
 
9.
Jurisdiction; Service of Process.  Any proceeding arising out of or relating to
this Agreement may be brought in the courts of the State of Florida, County of
Hillsborough, or, if it has or can acquire jurisdiction, in the United States
District Court for the Middle District of Florida, and each of the parties
irrevocably submits to the exclusive jurisdiction of each such court in any such
proceeding and waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the proceeding shall
be heard and determined only in any such court and agrees not to bring any
proceeding arising out of or relating to this Agreement in any other court.
Process in any proceeding referred to in the preceding sentence may be served on
any party anywhere in the world.

 
10.
Execution of Agreement.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for any purposes
whatsoever.

 
 
 
-3-

--------------------------------------------------------------------------------

 
 
11.
Waiver. The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither the failure nor any delay by any party in
exercising any right, power or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 
12.
Entire Agreement and Modification.  This Agreement supersedes all prior
agreements among the parties with respect to its subject matter and constitutes
(along with the documents referred to in this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by each of the Parties and the Escrow Agent.

 
13.
Governing Law.  This Agreement shall be governed by the laws of the State of
Florida without regard to conflicts of law principles that would require the
application of any other Law.

 
14.
Waiver of Conflict.  The Escrow Agent represents Deer Valley in various legal
matters including consummation of the Transaction.  The Escrow Agent has agreed
to serve as the escrow agent as an accommodation to the parties hereto.  Each
party waives any conflict of interest that it might be able to assert against
the Escrow Agent’s continued representation of Deer Valley or any of its
Affiliates in the matters contemplated by the Amended Earnout Agreement, any
dispute arising thereunder or otherwise.

 
 
 
-4-

--------------------------------------------------------------------------------

 


 
The parties have executed and delivered this Escrow Agreement as of the date
first written above.
 

 
DEER VALLEY CORPORATION
     
By: /s/ Charles G. Masters
 
Charles G. Masters, President & CEO
         
DEER VALLEY HOMEBUILDERS, INC.
         
By: /s/ Charles G. Masters
 
Charles G. Masters, Chairman Board of Directors
         
SELLERS:
          /s/ Joel Stephen Logan II  
Joel Stephen Logan II
      /s/ Charles L. Murphree, Jr.  
Charles L. Murphree, Jr.
      /s/ John Steven Lawler  
John Steven Lawler
      /s/ James David Shaw  
James David Shaw
      /s/ William Joseph Aycock, Jr.  
William Joseph Aycock, Jr.
      /s/ Jerry Ray Cooper, Jr.  
Jerry Ray Cooper, Jr.
      /s/ Timothy Wayne Gann  
Timothy Wayne Gann
      /s/ Jimmy Ray Hawkins  
Jimmy Ray Hawkins
         
BUSH ROSS, P.A.
         
By:
 
Name:
 
Its:
   



[SIGNATURE PAGE - ESCROW AGREEMENT]
 
 
 
 
-5-

--------------------------------------------------------------------------------

 